Citation Nr: 1043319	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for dermatitis of the left 
leg.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from March 1968 
to March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2007 and August 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In the June 2007 rating decision, the RO:  (1) 
denied service connection for hearing loss; (2) concluded there 
was not new and material evidence and, therefore, denied a 
petition to reopen a claim for service connection for tinnitus 
(which earlier had been denied in July 2005); and (3) determined 
there was not clear and unmistakable error (CUE) in that July 
2005 decision in assigning a noncompensable, i.e., 0 percent 
rating for dermatitis of the left leg.  The more recent August 
2008 RO decision also denied a compensable rating for this 
dermatitis of the left leg.

In March 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge of the Board.  At the 
outset of the hearing he and his attorney indicated they were 
withdrawing his appeal regarding whether the RO had committed CUE 
in the July 2005 decision in assigning a noncompensable rating 
for the dermatitis of the left leg.  His attorney also reiterated 
they are withdrawing this CUE claim when submitting additional 
evidence and a brief in April 2009.  So the CUE claim is no 
longer at issue.  See 38 C.F.R. § 20.204 (2010).

In April 2010, the Board denied the Veteran's claim for service 
connection for bilateral hearing loss.  The Board also denied his 
petition to reopen his claim for service connection for tinnitus.  
However, the Board remanded his remaining claim for a compensable 
rating for his dermatitis to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  In 
particular, the Veteran needed to be reexamined to reassess the 
severity and extent of his dermatitis.

The RO has since in August 2010 issued a supplemental statement 
of the case (SSOC) continuing to deny this claim and returned the 
file to the Board for further appellate review.  


FINDING OF FACT

The Veteran's dermatitis involves only approximately 2 to 3 
percent of his entire body, not an exposed area, and no more than 
topical therapy for treatment.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
dermatitis.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2008 and 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the lower Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez requires the VA 
to notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September and 
October 2006 and June 2008.  The letters were sent prior to 
initially adjudicating his claim in August 2008, the preferred 
sequence.  The letters, especially in combination, informed him 
of the type of evidence required to substantiate his claim for a 
higher rating for this disability and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
letters also complied with Dingess by discussing the disability 
rating and downstream effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records, and 
arranged for VA compensation examinations in November 2006, 
August 2008 and most recently in May 2010 (following and as a 
result of the Board's April 2010 remand) to assess and then 
reassess the severity of his dermatitis.  Since there is now as a 
consequence sufficient evidence to fairly decide this claim 
insofar as determining the severity of this disability, yet 
another examination is not needed.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the 
Board is satisfied there was substantial compliance with its 
April 2010 remand directives in scheduling this most recent 
examination and obtaining the information needed to address the 
applicable rating criteria.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, the Board is satisfied that VA has provided 
all assistance required by the VCAA and appellate review may 
proceed without prejudicing the Veteran.  

II.  Whether the Veteran is Entitled to a Compensable Rating for 
his Dermatitis

The Veteran was treated for a rash on his left leg while in the 
military.  This condition eventually was diagnosed as dermatitis.  
The RO issued a July 2005 decision granting service connection 
for the dermatitis of the left leg and assigning an initial 
0 percent (i.e., noncompensable) rating retroactively effective 
from January 10, 2005, the date of receipt of this claim.

In September 2006, the Veteran filed a claim for a higher (i.e., 
compensable) rating, which, as mentioned, the RO denied in August 
2008, prompting this appeal.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  See 38 
C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Having said that, the Court has indicated that, in determining 
the present level of disability, this necessarily includes 
determining whether to "stage" the rating when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed, 
so, here, since September 2005, until VA makes a final decision 
on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The rating for the Veteran's dermatitis is determined by 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7806.  The regulations for 
evaluating skin disorders were revised as of October 2008, so 
during the pendency of this appeal for a higher rating.  However, 
DC 7806 essentially remained unchanged.  And neither the former 
nor substantively equivalent revised regulation provides a basis 
for assigning a higher rating, so neither version is more 
favorable.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  See also Dudnick v. Brown, 10 Vet. App. 79 
(1997).

DC 7806, which specifically concerns ratings for dermatitis or 
eczema, indicates that a 10 percent rating requires that at least 
5 percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required for 
a total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating requires that 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating requires more than 40 percent of the 
entire body, or more than 40 percent of exposed areas be 
affected, or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806 (2008 and 2010).

Dermatitis or eczema may be rated alternatively as disfigurement 
of the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118.

The relevant medical evidence of record includes VA outpatient 
treatment records dated from August 2006 to June 2007 and from 
December 2008 to June 2010.  Additionally, the Veteran had VA 
compensation examinations in November 2006, August 2008, and two 
in May 2010.

The November 2006 VA compensation examination listed topical 
cream as used for "severe flare-ups."  On objective physical 
examination, the examiner observed a patch on the Veteran's left 
leg measuring 15.5 cm by 6.5 cm, irregular in shape.  The 
examiner stated the center of the patch was comparatively darker 
in color, surrounded by a discrete erythematous maculopapular 
lesion forming a border.  There were no postules, crusting, 
weeping or bleeding.  The examiner diagnosed dermatitis, active 
and recurrent.  He noted that the affected area, however, 
was less than 1 percent of the Veteran's entire body, with 0 
percent involvement of an exposed area.

The August 2008 VA compensation examination also noted a 
rectangular patch of hyperpigmentation on the Veteran's left leg.  
But there were no active lesions, ulcerations, discharge, 
indurations, edema, inflammation, infection or keloid formation.  
The examiner additionally observed the skin was stable around the 
patch, but that it was mildly tender to palpitation.  The 
hyperpigmented patch of skin occupied less than 5 percent of the 
total body surface area and was not exposed.

The Veteran most recently had two additional VA compensation 
examinations in May 2010, to reassess the severity of his 
dermatitis following and as a result of the Board's remand.  The 
first examiner was unable to provide a percentage of the 
total area affected because there was no active rash.  This 
necessitated another evaluation (reevaluation) because the Board 
had indicated when remanding the claim that skin disorders such 
as dermatitis often involve cyclical manifestations that are 
sometimes more prevalent than others.  See Ardison v. Brown, 
6 Vet. App. 405, 407 (1994) (requiring examination during an 
"active," as opposed to inactive, stage of the disease).

Consequently, another VA compensation examination was performed 
later that same month.  In the report of the second examination, 
the examiner indicated the Veteran's dermatitis is non-specific.  
Further, there is no disfigurement, only discoloration.  This 
examiner also clarified that the total surface area affected is 
approximately 2 to 3 percent of the Veteran's body.  The examiner 
was unable to provide any other information.

Most of the Veteran's VA outpatient treatment records dated from 
August 2006 to June 2007 and from December 2008 to June 2010 do 
not mention his skin condition, much less address the severity of 
it in terms of these relevant rating considerations, including 
total body surface involved.

But in addition to the medical evidence, the Board has considered 
the Veteran's lay statements in support of his claim and his 
March 2009 videoconference hearing testimony.  He says his skin 
disorder has broken out every year since his military service, 
especially in cold weather.  He also says he has breakouts 
"all over" his body, so not just on his left leg, the exclusive 
area the medical evidence describes.  Unfortunately, though, even 
despite having him re-evaluated, the VA examiners were unable to 
observe any additionally affected area.  So there is only his 
unsubstantiated lay allegation that his dermatitis is more 
widespread.



The fact that there were no objective indications of more 
widespread dermatitis during any of the VA compensation 
examinations mentioned - or elsewhere in the records of his VA 
outpatient evaluation and treatment, unfortunately undercuts 
the credibility of the Veteran's lay allegation of more 
significant disease.  See Macarubbo v. Gober, 10 Vet. App. 388 
(1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  There is a line of precedent cases discussing how lay 
evidence is potentially competent to describe symptoms or 
manifestations of disease such as that visibly evident to the 
naked eye (e.g., rashes, lesions, etc.).  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2).  But 
these cases also recognize the Board's authority to discount the 
credibility of this lay evidence and testimony, which in turn 
lessens its ultimate probative value.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

And, here, it was not just on one or even two occasions, instead 
several, when the evaluating clinicians were unable to observe 
more significant outbreaks of dermatitis to objectively confirm 
this allegation.  Moreover, DC 7806 requires an objective measure 
of the percentage of the body surface affected, including exposed 
areas, so an empirical quantification of this.  The Board 
therefore finds that a compensable rating for dermatitis is not 
warranted under either the former or revised regulations.  The 
Veteran's dermatitis requires only the use of topical medication; 
has not been prescribed systemic therapy to control his skin 
disease.  Additionally, the competent and credible medical 
evidence of record shows that, at most, the condition affects 
less than 5 percent of his entire body.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a compensable rating for his dermatitis.  Therefore, the doctrine 
of reasonable doubt is not for application, and his appeal must 
be denied.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.

Extra-Schedular Consideration

There also is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
dermatitis has markedly interfered with his ability to work, 
meaning above and beyond that contemplated by the noncompensable 
rating.  According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment has 
been primarily - if not exclusively, on an outpatient basis, not 
as an inpatient, much less frequent inpatient.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for a compensable rating for the dermatitis is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


